Obtok, J.
The jury returned a verdict in favor of the plaintiff for $560.08. Afterwards, and at the same term of the court, the defendant moved for a new trial on the minutes of the court, and the motion was granted without any reasons stated therefor, and without terms. When no reasons are given for granting a new trial after a verdict, the presumption is that it was granted on the ground that the verdict was against the weight of evidence, and in such case the court should impose the terms of the payment of the taxable-costs of the former trial. Pound v. Roan, 45 Wis. 129; Smith v. Lander, 48 Wis. 587; Schraer v. Stefan, 80 Wis. 653. The order appealed from is therefore erroneous. The order was no abuse of discretion, but a mere omission of the terms.
By the Cotort.— The order of the superior court is reversed, and the cause remanded with direction to grant a new trial in the case upon the terms of the payment of the taxable costs of the former trial.